

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Exhibit 10.54
THIRTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT


THIS AMENDMENT (this “Amendment”), dated December 21, 2015, is entered into by
and among WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”), and HESKA
CORPORATION, a Delaware corporation (“Heska”), Diamond Animal Health, Inc., an
Iowa corporation (“Diamond”), and HESKA IMAGING US, LLC, a Delaware limited
liability company (“Heska Imaging”) (each of Heska, Diamond and Heska Imaging
may be referred to herein individually as a “Borrower” and collectively as the
“Borrowers”).
Recitals
Borrowers Heska and Diamond and Lender are parties to a Third Amended and
Restated Credit and Security Agreement dated as of December 30, 2005 (as amended
from time to time, the “Credit Agreement”).
Each Borrower has requested that certain amendments be made to the Credit
Agreement, which amendments Lender is willing to make pursuant to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1.Defined Terms. Capitalized terms used in this Amendment which are defined in
the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein. In addition, Section 1.1 of the Credit Agreement is
amended by adding or amending and restating, as the case may be, the following
definitions:
“Maturity Date” means December 31, 2017.
2.    Spread. Section 2.7 of the Credit Agreement is hereby amended to read it
its entirety as follows:
“Section 2.7    Spread. The spread (the “Spread”) means two and one quarter of
one percent (2.25%).”
3.    Minimum Interest Charge. Section 2.8(d) of the Credit Agreement is hereby
amended to read it its entirety as follows:
“(d)    Minimum Interest Charge. Notwithstanding Sections 2.8(a), 2.8(b), 2.8(c)
and 2.8(e), the Borrowers shall pay to the Lender interest of not less than
$75,000 per calendar year (the “Minimum Interest Charge”), and the Borrowers
shall pay any deficiency between the Minimum Interest Charge and the amount of
interest otherwise calculated under Sections 2.8(a), 2.8(b) or 2.8(c), plus the
amount of any unused line fee calculated under Section 2.9(a) on the date and in
the manner provided in Section 2.10; provided, however, that if the period for
which the Minimum Interest Charge is being




--------------------------------------------------------------------------------



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

calculated is shorter than one year, such amount shall be prorated on a per diem
basis for such shorter period.”
4.    Reporting. Section 6.1(d) of the Credit Agreement is hereby amended to
read in its entirety as follows:
“(d)    sales journals, collection reports and credit memos of each Borrower (i)
monthly, as long as Availability is at least $4,500,000, and (ii) weekly if
Availability is at least the greater of (A) $4,500,000 or (B) thirty percent
(30%) of the Maximum Line (or more frequently if Lender so requires).”
5.    Investments. Section 7.4(a)(x) of the Credit Agreement is hereby amended
to read in its entirety as follows:
“(x)    unless a Default Period exists or would exist immediately after or as a
result of any such purchase or investment, a purchase of assets of, or an
investment in an equity position in, a company in a related industry, not to
exceed $6,000,000 in cash (including existing cash or cash obtained by one or
more Revolving Advances to complete any such purchase or investment, but
excluding the value of any non-cash consideration for any such purchase or
investment) in the aggregate during any fiscal year, provided that Availability
(assuming for purposes of such calculation, that such purchase or investment had
already been made) during the 90 days prior to and immediately following such
purchase or investment is greater than $2,000,000 at all times, and provided
further than (A) in the case of an investment resulting in a new Subsidiary,
such Subsidiary delivers, concurrently with the closing of the investment, the
items set forth in clause (b)(i) below, and (B) within forty-five (45) Banking
Days (or such later date as Lender agrees in its sole discretion) prior to the
consummation of such proposed investment or purchase, Borrower shall have
delivered to Lender such documents and agreements, information and reports
relating to the proposed equity investment or acquisition as Lender may
reasonably request.”
6.    Compliance Certificate. Exhibit B to the Credit Agreement is replaced in
its entirety by Exhibit A to this Amendment.
7.    Change in Notice Information. Pursuant to Section 9.5 of the Credit
Agreement, Lender hereby gives Borrowers notice that Lender’s notice address
shall be:
Wells Fargo Bank, National Association
MAC C7300-122
1740 Broadway
Denver, Colorado 80274
Telecopier: [***]
Attention: [***]



-2-

--------------------------------------------------------------------------------




8.    No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
9.    Amendment Fee. Each Borrower agrees, jointly and severally, to pay Lender
as of the date hereof a fully earned, non-refundable fee in the amount of
$25,000 in consideration of Lender’s execution and delivery of this Amendment.
10.    Conditions Precedent. This Amendment shall be effective when Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to Lender:
(a)    A Third Amendment to Patent and Trademark Security Agreement, duly
executed by Heska.
(b)    Payment of the fee described in paragraph 9.
(c)    Such other matters as the Lender may require.
11.    Representations and Warranties. The Borrowers hereby represent and
warrant to the Lender as follows:
(a)    The Borrowers have all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder, and to
perform all of its obligations hereunder and thereunder, and this Amendment and
such other agreements and instruments have been duly executed and delivered by
the Borrowers and constitute the legal, valid and binding obligation of the
Borrowers, enforceable in accordance with their terms.
(b)    The execution, delivery and performance by the Borrowers of this
Amendment and any other agreements or instruments required hereunder, have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrowers, or the
articles of incorporation or by-laws of the Borrowers, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which any Borrower is a
party or by which it or its properties may be bound or affected.
(c)    All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
12.    No Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or

-3-

--------------------------------------------------------------------------------




Event of Default under the Credit Agreement or a waiver of any breach, default
or event of default under any Loan Document or other document held by the
Lender, whether or not known to the Lender and whether or not existing on the
date of this Amendment.
13.    Release. The Borrowers hereby absolutely and unconditionally release and
forever discharge the Lender, and any and all participants, parent entities,
subsidiary entities, affiliated entities, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents, attorneys and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Borrower has had, now has or has made claim
to have against any such Person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown.
14.    Costs and Expenses. The Borrowers hereby reaffirm their agreement under
the Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrowers specifically
agree to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrowers
hereby agree that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrowers, make a loan to
the Borrowers under the Credit Agreement, or apply the proceeds of any loan, for
the purpose of paying any such fees, disbursements, costs and expenses and the
fee required under Paragraph 9 of this Amendment.
15.    Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.
[Signature Pages Follow]
    



-4-

--------------------------------------------------------------------------------



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
HESKA CORPORATION
 
DIAMOND ANIMAL HEALTH, INC.
By
/s/ Jason Napolitano
 
By
/s/ Jason Napolitano
 
Its Chief Financial Officer
 
 
Its Chief Financial Officer
 
 
 
 
 
HESKA IMAGING US, LLC
 
 
 
By
/s/ Jason Napolitano
 
 
 
 
Its Chief Financial Officer
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
By
[***]
 
 
 
 
[***], Authorized Signatory
 
 
 




Signature Page to Thirteenth Amendment to Third Amended and Restated
Credit and Security Agreement





--------------------------------------------------------------------------------



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Exhibit A to Thirteenth Amendment
“Exhibit B to Third Amended and Restated
Credit Agreement
Compliance Certificate
To:
[***]

Wells Fargo Bank, National Association


Date:
__________________, 20__



Subject:
Heska Corporation
Financial Statements



In accordance with our Third Amended and Restated Credit and Security Agreement
dated as of December 30, 2005 (the “Credit Agreement”), attached are the
financial statements of Heska Corporation (“Heska”) as of and for
________________, 20___ (the “Reporting Date”) and the year-to-date period then
ended (the “Current Financials”). All terms used in this certificate have the
meanings given in the Credit Agreement.
I certify that, to the best of my knowledge, the Current Financials have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
fairly present the Borrowers’ financial condition and the results of its
operations as of the date thereof.
Events of Default. (Check one):
o
The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement.

o
The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement and attached hereto is a statement of the facts with
respect to thereto.

I hereby certify to the Lender as follows:
o
The Reporting Date does not mark the end of one of the Borrowers’ fiscal
quarters, hence I am completing all paragraphs below except paragraph 4.

o
The Reporting Date marks the end of one of the Borrowers’ fiscal quarters, hence
I am completing all paragraphs below.

        

A-1





--------------------------------------------------------------------------------



Financial Covenants. I further hereby certify as follows:
1.    Minimum Individual Book Net Worth. Pursuant to Section 6.15 of the Credit
Agreement, as of the Reporting Date, Heska's Book Net Worth was
$_________________, Diamond's Book Net Worth was $_________________, and Heska
Imaging’s Book Net Worth was $_________________, which o satisfies o does not
satisfy the requirement that such amounts be no less than $1.00 on the Reporting
Date.
2.    Fixed Charge Coverage Ratio. Pursuant to Section 6.16 of the Credit
Agreement, commencing with the month ended January 31, 2015, as of the Reporting
Date, Borrowers’ Fixed Charge Coverage ratio was, on a consolidated basis,
___:1.00, which o satisfies o does not satisfy the requirement that such ratio
be not less than 1.50:1.00.
Attached hereto are all relevant facts in reasonable detail to evidence the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.
HESKA CORPORATION
    
By _____________________________________
Its ___________________________________”





A-2



